WLE®

UCT 26 1018

C'%'!‘_.;J-.L?£‘ill§§‘\§§;“"
Bl\ling$
IN THE UNITED sTATES DISTRICT CoURT
FoR THE DISTRICT oF MoNTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 17-92-BLG-SPW
P|aintiff,
FINAL ORDER OF
vs. FORFEITURE

ETHAN ROBERT CORD ESSER,

Defendant.

 

 

Whereas, in the indictment in the above-captioned case, the United States
sought forfeiture, pursuant to 21 U.S.C. § 853, of any real or personal property of
the defendant used or intended to be used to facilitate, or as proceeds of said
violation;

And whereas, on April 19, 2018, Ethan Robert Cord Esser entered his pleas
of guilty to countI of the indictment, which charged him with possession with

intent to distribute methamphetamine; and to count II of the indictment, which

charged him with possession of a firearm in furtherance of a drug trafficking
crime;

And Whereas, the defendant agreed not to contest, or assist others in
contesting, the forfeiture sought in the charging document to which the defendant
pleaded guilty;

And Whereas, by virtue of said guilty pleas, the United States is entitled to l
possession of said property, pursuant to 21 U.S.C. §§ 84l(a)(1) and 853, and Rule
32.2(b)(2) of the Federal Rules of Criminal Procedure;

And whereas, beginning on August 25, 2018, and ending on September 23,
2018, the United States published on an official government internet site
(Www.forfeiture.gov), notice of this forfeiture and of the United States’ intent to
dispose of the property listed below in accordance with federal law, under 21
U.S.C. § 853(n)(1):

0 Brown and silver bolt-action rifle, 7x62 caliber, with no serial
number;

0 Savage Industries, Inc., model llOE, .243 caliber rifle, serial
number E640115;

0 Hi-Point, model 995, 9mm caliber rifle, serial number obscured;

0 FA Cugir, M&M Inc., M10-762, 7x62 caliber rifle, serial number
MA- l 8 143-13 ;

LlAl Sporter, model CAl, .308 caliber rifle, serial number
9602302B60;

Mossberg, model 500, 12-gauge shotgun, serial number T545750;

Mossberg model 500, 12-gauge shotgun, with obliterated serial
number;

Bolt-action rifle, unknown manufacturer, serial number BP8155;

Mossberg, model 100ATR, .270 caliber rifle, serial number
BA321762;

SKS-style semi-automatic rifle, unknown manufacturer, serial
number J-333029;

Marlin, model 1894, .3 57 lever-action rifle, serial number
20168390;

Savage Arms Inc., model Axis, 30/06 caliber rifle, serial number
H278767;

Hi-Point, model JBP, .45 ACP caliber pistol, serial number
X41 5 872 1 ;

Smith & Wesson, model 6452, 9mm caliber pistol, serial number
RSR0473;

Beretta, 9mm caliber pistol, serial number TX09972;
1911 style pistol, painted pink and black, serial number obscured;

Glock, model 30, .45 auto caliber pistol, serial number VTN620;
and

Ruger, model 1911-style pistol, serial number 671-88667; and

0 Approximately $1,980 in U.S. Currency

And whereas, the Court has been advised that no claims have been made in
this case regarding the property and the United States is not aware that any such
claims have been made;

ACCORDINGLY, IT IS ORDERED as follows:

l. The United States shall seize the forfeited property described above;

2. The right, title, and interest in the property is condemned, forfeited, and
vested in the United States of America for disposition according to applicable law;

3. All forfeited funds shall be deposited forthwith by the United States
Marshal into the Department of Justice Asset Forfeiture Fund in accordance with
21 U.S.C. § 853(n)(l); and

4. The Clerk is directed to send copies of this order to all counsel of record
and the defendant The Clerk is iiirther directed to send three certified copies of
this order to the United States Marshal.

DATED this _G,L`”d/§/ Of october, 2018.

AM,/.Q/M

/sUsAN P. WATTERS
United States District Court Judge

